Citation Nr: 9935127	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-04 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1984 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision by the New 
Orleans, Louisiana regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to service 
connection for TMJ.  


FINDINGS OF FACT

The veteran's claim for service connection for 
temporomandibular joint dysfunction is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
temporomandibular joint dysfunction is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

If a claim is not well grounded VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service medical records (SMR's) show that veteran was seen in 
August 1985 for temporomandibular ligament trauma.  In a 
January 1996 the veteran was seen for temporomandibular 
dysfunction.  The medical history shows that the veteran 
stated he had a football injury in January 1983 where he was 
struck in the left jaw.  He reported that ever since then he 
has pain and locking in his jaw.  It was reported that the 
symptoms were of a chronic nature since 1986 due to a 
traumatic injury. 

A VA general medical examination, conducted in December 1996, 
showed no abnormality of the head and face.  A March 1998 
private medical statement from a dental specialist contains a 
diagnosis of right TMJ, symptomatic.

To summarize, the service medical records show that the 
veteran was seen in January 1996 shortly before his release 
from active duty.  At that time he gave a 13 year history of 
pain and locking in his jaw.  The March 1998 private medical 
report confirmed the presence of right TMJ problem.  This is 
less than two years following service.  As such, the Board 
finds that the evidence is plausible that the inservice 
complaints relative to the TMJ may represent a chronic 
disorder.  Accordingly, the veteran's claim for service 
connection for temporomandibular joint dysfunction is well 
grounded.


ORDER

The claim of entitlement to service connection for 
temporomandibular joint dysfunction is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
TMJ is well grounded, the VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This includes 
the duty to conduct a thorough and contemporaneous medical 
examination under appropriate circumstances.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In view of the inservice 
and post service findings relative to TMJ syndrome, the Board 
is of the opinion that a specialized examination is 
warranted.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his temporomandibular joint 
dysfunction since his release from active 
duty to the present.  The RO should then 
obtain all records, which are not on 
file.  The veteran should also be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim. 

2.  A VA oral surgeon should conduct an 
examination in order to determine the 
nature, severity and etiology of any 
disability involving the 
temporomandibular joint.  In addition to 
x-rays, any other testing necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
clinical history.  Following the 
examination and in conjunction with the 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disability diagnoses 
involving the TMJ is related to the 
veteran's service or any incident 
therein?  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO should also inform the veteran 
of the consequences of failing to appear 
for a scheduled examination per 38 C.F.R. 
§ 3.655 (1999). 

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection temporomandibular joint 
dysfunction.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals







